IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00283-CR

                   IN RE WILLIAM ARTHUR MCINTOSH



                               Original Proceeding


                          MEMORANDUM OPINION


      Relator, William Arthur McIntosh, filed a petition for writ of mandamus

requesting this Court to order the trial court to rule on a motion pending in the trial

court for approximately seven months. The trial court has now ruled on relator’s

motion. Accordingly, relator’s petition for writ of mandamus is dismissed as moot.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed as moot
Opinion delivered and filed October 8, 2015
Do not publish
[OT06]